

 SCON 44 ENR: Providing for a conditional adjournment or recess of the Senate and an adjournment of the House of Representatives. 
U.S. Senate
2014-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. CON. RES. 44IN THE SENATE OF THE UNITED
		  STATESSeptember 19, 2014Agreed toCONCURRENT RESOLUTIONProviding for a conditional adjournment or
		  recess of the Senate and an adjournment of the House of Representatives.
		  That when the Senate recesses or adjourns on any day from Thursday, September 18, 2014, through
			 Tuesday, October 14, 2014, on a motion offered pursuant to this concurrent
			 resolution by its Majority Leader or his designee, it stand recessed or
			 adjourned until 12:00 noon on Wednesday, October 15, 2014, or such other
			 time on that day as may be specified by its Majority Leader or his
			 designee in the
motion to recess or adjourn; and that when the Senate recesses or adjourns on Wednesday, October
			 15, 2014, it stand adjourned until 12:00 noon on Wednesday, November
			 12, 2014, or such other time on that day as may be specified by its
			 Majority Leader or his designee, or until the time of any reassembly
			 pursuant to section 2 of this concurrent resolution, whichever occurs
			 first; and that when the House adjourns on any legislative day from
			 Thursday, September 18, 2014, through Friday, November 7, 2014, on a
			 motion
			 offered pursuant to this concurrent resolution by its Majority Leader or
			 his designee, it stand adjourned until 2:00 p.m. on Wednesday, November
			 12, 2014, or until the time of any reassembly pursuant to section 3 of
			 this
			 concurrent resolution, whichever occurs first.2.(a) The Majority Leader of the Senate or his designee, after concurrence with the Minority Leader
			 of the Senate, shall notify the Members of the Senate to reassemble at
			 such place and time as he may designate if, in his opinion, the public
			 interest shall warrant it.(b)After reassembling pursuant to subsection (a), when the Senate adjourns on a motion offered
			 pursuant to this subsection by its Majority Leader or his designee, the
			 Senate shall again stand adjourned pursuant to the first section of this
			 concurrent resolution.3.(a) The Speaker or his designee, after consultation with the Minority Leader of the House, shall
			 notify the Members of the House to reassemble at such place and time as he
			 may
			 designate if, in his opinion, the public interest shall warrant it.(b)After reassembling pursuant to subsection (a), when the House adjourns on a motion offered pursuant
			 to this subsection by its Majority Leader or his designee, the House shall
			 again stand adjourned pursuant to the first section of this concurrent
			 resolution.Secretary of the SenateClerk of the House of Representatives